DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second width information obtaining units, passing position predication unit, first position detection unit, road width specification unit, yield amount calculation unit, notification unit, inter-vehicle distance calculation unit, first speed detection unit, second speed detection unit, position information 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tauchi (US 2005/0231340).
As to claim 1 Tauchi discloses a driving assistance system including: 
a first width information obtaining unit for obtaining first width information that specifies a width of a first vehicle(Paragraph 61 “At Step S325, information of the current position of the subject vehicle and information of a vehicle's size are sent to the oncoming vehicle, while comparable information is received from the oncoming vehicle. Namely, this comparable information includes information of a current position of the oncoming vehicle and information of a size of the oncoming vehicle. Here, the information of the vehicle's size includes a length and width of the vehicle, a size of a protruding portion such as a door mirror or an over-fender, further whether a door mirror is opened or closed.”); 
a second width information for obtaining second width information that specifies a width of a second vehicle, which is to be passed by the oncoming first vehicle (Paragraph 61 “At Step S325, information of the current position of the subject vehicle and information of a vehicle's size are sent to the oncoming vehicle, while comparable information is received from the oncoming vehicle. Namely, this comparable information includes information of a current position of the oncoming vehicle and information of a size of the oncoming vehicle. Here, the information of the vehicle's size includes a length and width of the vehicle, a size of a protruding portion such as a door mirror or an over-fender, further whether a door mirror is opened or closed.”);; 
a passing position prediction unit for predicting a passing position of the first vehicle and the second vehicle in a travelling direction of the first vehicle on a road on which the first vehicle and the second vehicle run(Paragraph 64 “At Step S330, it is determined whether both the vehicles are passable (or whether the subject vehicle is able to pass the oncoming vehicle) if both stay in the advance, based on the information of the current positions and the information of the vehicles' sizes.”); 
a first position detection unit for detecting a current position of the first vehicle in the width direction of the road before the first vehicle and the second vehicle pass each other(Paragraph 48 “At Step S220, a current position (e.g., longitude and latitude) is computed based on signals from the position detector 21.”); 
a road width specification unit for specifying a road width at the passing position predicted by the passing position prediction unit (Paragraph 28 “The map data input device 25 is used for inputting various data stored in a map storage medium (not shown). The map storage medium includes the following: map data (node data, link data, cost data, road data (road width data, road side data, road ditch data, road side wall data or the like), topography data, mark data, intersection data, facility data, or the like).”); 
a yield amount calculation unit for calculating a yield amount of the first vehicle on the basis of the width of the first vehicle specified by the first width information obtained by the first width information obtaining unit, the width of the second vehicle (Paragraph 79 “At Step S440, the sequence branches by whether the subject vehicle can pass the leading oncoming vehicle and, further, the oncoming vehicle that follows the leading oncoming vehicle (hereinafter, the following oncoming vehicle). Here, it is an assumption that the information of the current positions or the like of both of the leading oncoming vehicle and the following oncoming vehicle have been securely obtained. When the subject vehicle can pass all of the leading oncoming vehicle and the following oncoming vehicle (or whether the subject vehicle is entirely passable with all the oncoming vehicles), the sequence goes to Step S445. When the subject vehicle cannot pass all of the leading oncoming vehicle and the following oncoming vehicle, the sequence goes to Step S450”,), and 
a notification unit for giving notification of the yield amount of the first vehicle at least in the first vehicle on the basis of the calculation result from the yield amount calculation unit (Paragraph 68-69 “At Step S345, a movement instruction is outputted to the oncoming vehicle and the movement instruction is shown in the display unit 26. The sequence then returns to Step S320. The movement instruction will be explained with reference to FIGS. 11A, 11B, 11C. In a screen view 51 in FIG. 11A, the subject vehicle is drawn by a vehicular model 511, while the oncoming vehicle is drawn by a vehicular model 513. The vehicular models 511, 513 are surrounded by frames of dotted lines. A departing degree of the both frames in the vehicle's width direction is shown in a numeral (50 cm in FIG. 11A).”)
As to claim 2 Tauchi discloses a driving assistance system 
wherein the passing position prediction unit includes: 
an inter-vehicle distance calculation unit for calculating an inter-vehicle distance between the first vehicle and the second vehicle before the first vehicle and the second vehicle pass each other (Paragraph 50 “At Step S240, information of the current position of the subject vehicle and information of the vehicle's advancing direction are sent to the oncoming vehicle, while comparable information is received from the oncoming vehicle. Namely, this comparable information includes information of a current position of the oncoming vehicle and information of the oncoming-vehicle's advancing direction.”); 
a first speed detection unit for detecting the speed of the first vehicle (Paragraph 98 “At Step S610, it is determined whether a speed of the subject vehicle is a given speed or less.”); 
a second speed detection unit for detecting the speed of the second vehicle(Paragraph 3 “In this device, a traveling direction detecting unit obtains a traveling direction, a speed detecting unit detects a speed, and a current position detecting unit detects a current position. Further, a communications control unit, a receiving unit, and a transmitting unit exchanges traveling directions, traveling speeds, and current positions between the subject vehicle and its neighboring vehicles”); 
a position information calculation unit for calculating position information indicating the passing position on the basis of the inter-vehicle distance calculated by the inter-vehicle distance calculation unit, the speed of the first vehicle detected by the first speed detection unit, and the speed of the second vehicle detected by the second speed detection unit(Paragraph 41-42 “At Step S150, a positional relationship between the subject vehicle and the oncoming vehicle is computed based on the common object and then the computed positional relationship is shown in the display unit 26 by using a vehicular model. This will be explained with reference to FIG. 8. Here, in an example of a screen view 31, the subject vehicle is shown by a vehicular model 311, while the oncoming vehicle is shown by a vehicular model 313.”). 
As to claim 3 Tauchi discloses a driving assistance system further including: 
a determination unit for determining whether the first vehicle and the second vehicle will be in a predetermined state in which the first vehicle and the second vehicle can pass each other at the passing position, on the basis of the width of the first vehicle specified by the first width information obtained by the first information obtaining unit, the width of the second vehicle specified by the second width information obtained by the second information obtaining unit, the passing position predicted by the passing position prediction unit, and the road width specified by the road width specification unit(Paragraph 61 “At Step S325, information of the current position of the subject vehicle and information of a vehicle's size are sent to the oncoming vehicle, while comparable information is received from the oncoming vehicle. Namely, this comparable information includes information of a current position of the oncoming vehicle and information of a size of the oncoming vehicle. Here, the information of the vehicle's size includes a length and width of the vehicle, a size of a protruding portion such as a door mirror or an over-fender, further whether a door mirror is opened or closed.”, Paragraph 64 “At Step S330, it is determined whether both the vehicles are passable (or whether the subject vehicle is able to pass the oncoming vehicle) if both stay in the advance, based on the information of the current positions and the information of the vehicles' sizes.”), and 
the notification unit gives a notification in accordance with the determination result from the determination unit at least if the determination unit determines that the first vehicle and the second vehicle cannot pass each other at the passing position (Paragraph 70 “In a screen view 52 in FIG. 11B, the subject vehicle is drawn by a vehicular model 521, while the oncoming vehicle is drawn by a vehicular model 523. The vehicular models 521, 523 are surrounded by frames of dotted lines. An overlapping degree of the both frames in the vehicle's width direction is shown in a numeral (50 cm in FIG. 11B). Further, "impassable" is also shown in the screen view 52.”). 
As to claim 4 Tauchi discloses a driving assistance system wherein 
the first position detection unit detects a first current width that is a distance from the first vehicle to the edge in the width direction of the road on the side of the first vehicle, before the first vehicle and the second vehicle pass each other (Paragraph 71 “In a screen view 53 in FIG. 11C, the subject vehicle is drawn by a vehicular model 531, while the oncoming vehicle is drawn by a vehicular model 533. The vehicular models 531, 533 are surrounded by frames of dotted lines. An overlapping degree of the both frames in the vehicle's width direction is shown in a numeral (30 cm in FIG. 11C). Further, a distance (50 cm in FIG. 11C) from the vehicular model 531 to a wall 539a and a distance (30 cm in FIG. 11C) from the vehicular model 533 to a wall 539b are shown in the screen view 53. Further,”), and 
the yield amount calculation unit calculates the yield amount of the first vehicle based on: the remainder value obtained by subtracting the width of the first vehicle and the width of the second vehicle from the road width at the passing position, and the first current width detected by the first position detection unit (Paragraph 69-71 “The vehicular models 531, 533 are surrounded by frames of dotted lines. An overlapping degree of the both frames in the vehicle's width direction is shown in a numeral (30 cm in FIG. 11C). Further, a distance (50 cm in FIG. 11C) from the vehicular model 531 to a wall 539a and a distance (30 cm in FIG. 11C) from the vehicular model 533 to a wall 539b are shown in the screen view 53. Further, frames 535, 537 are shown. If the individual vehicles move to these frames 535, 537, both vehicles can become passable with each other”). 
As to claim 5 Tauchi discloses a driving assistance system including: 
a second position detection unit for detecting a current position of the second vehicle in the width direction of the road before the first vehicle and the second vehicle pass each other(Paragraph 69-71, Figure 11a-11c); 
(Paragraph 69-71, Figure 11a-11c);, and 
a second notification unit for giving notification of the yield amount of the second vehicle, at least in the second vehicle, on the basis of the calculation result from the second yield amount calculation unit (Paragraph 70 “In a screen view 52 in FIG. 11B, the subject vehicle is drawn by a vehicular model 521, while the oncoming vehicle is drawn by a vehicular model 523. The vehicular models 521, 523 are surrounded by frames of dotted lines. An overlapping degree of the both frames in the vehicle's width direction is shown in a numeral (50 cm in FIG. 11B). Further, "impassable" is also shown in the screen view 52.”).
As to claim 6 Tauchi discloses a driving assistance system wherein 
the second position detection unit detects a second current width that is a distance from the second vehicle to the edge in the width direction of the road on the side of the second vehicle, before the first vehicle and second vehicle pass each other (Paragraph 71 “In a screen view 53 in FIG. 11C, the subject vehicle is drawn by a vehicular model 531, while the oncoming vehicle is drawn by a vehicular model 533. The vehicular models 531, 533 are surrounded by frames of dotted lines. An overlapping degree of the both frames in the vehicle's width direction is shown in a numeral (30 cm in FIG. 11C). Further, a distance (50 cm in FIG. 11C) from the vehicular model 531 to a wall 539a and a distance (30 cm in FIG. 11C) from the vehicular model 533 to a wall 539b are shown in the screen view 53.”),
the second yield amount calculation unit calculates the yield amount of the second vehicle on the basis of: 
a remainder value obtained by subtracting the width of the first vehicle and the width of the second vehicle from the road width at the passing position (Paragraph 70 “In a screen view 52 in FIG. 11B, the subject vehicle is drawn by a vehicular model 521, while the oncoming vehicle is drawn by a vehicular model 523. The vehicular models 521, 523 are surrounded by frames of dotted lines. An overlapping degree of the both frames in the vehicle's width direction is shown in a numeral (50 cm in FIG. 11B). Further, "impassable" is also shown in the screen view 52.”), and 
the second current width detected by the second position detection unit(Paragraph 61 “At Step S325, information of the current position of the subject vehicle and information of a vehicle's size are sent to the oncoming vehicle, while comparable information is received from the oncoming vehicle. Namely, this comparable information includes information of a current position of the oncoming vehicle and information of a size of the oncoming vehicle. Here, the information of the vehicle's size includes a length and width of the vehicle, a size of a protruding portion such as a door mirror or an over-fender, further whether a door mirror is opened or closed.”);

As to claim 8 the claim is interpreted and rejected as in claim 2.
As to claim 9 the claim is interpreted and rejected as in claim 3.
As to claim 10 the claim is interpreted and rejected as in claim 4.
As to claim 11 the claim is interpreted and rejected as in claim 3.
As to claim 12 the claim is interpreted and rejected as in claim 4.
As to claim 13 the claim is interpreted and rejected as in claim 4.
As to claim 14 the claim is interpreted and rejected as in claim 5.
As to claim 15 the claim is interpreted and rejected as in claim 5
As to claim 16 the claim is interpreted and rejected as in claim 5.
As to claim 17 the claim is interpreted and rejected as in claim 11.
As to claim 18 the claim is interpreted and rejected as in claim 12.
As to claim 19 the claim is interpreted and rejected as in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
5/29/2021